

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (the "Agreement"), dated as of July 26, 2007, between
Langer, Inc., a Delaware corporation (the “Company"), and Kathleen P. Bloch (the
"Employee").


W I T N E S S E T H :


WHEREAS, the Company desires to employ the Employee and to be assured of the
Employee's services on the terms and conditions hereinafter set forth; and


WHEREAS, the Employee is willing to accept such employment on such terms and
conditions.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, the Company and the Employee hereby agree as follows:



1.
Term. 



The term of this Agreement shall commence on September 4, 2007 (the
"Commencement Date") and shall expire on the third anniversary of Commencement
Date (the “Term”), subject to earlier termination as provided herein.
 

2.
Duties.

 
(a) During the Term of this Agreement, the Employee shall serve as the Vice
President and Chief Financial Officer of the Company, or in such other executive
capacity as may be assigned to the Employee, and shall perform all duties
commensurate with the Employee's position and as may be assigned to the Employee
by the Chairman of the Board of Directors or the Chief Executive Officer of the
Company or such other person(s) as may be designated by the Board of Directors
of the Company (the “Board”). The Employee shall devote the Employee's full
business time and energies to the business and affairs of the Company and shall
use the Employee's best efforts, skills and abilities to promote the interests
of the Company, and to diligently and competently perform the duties of the
Employee's position.


(b) The Employee shall report to the Chairman of the Board or the Chief
Executive Officer or such other person(s) as may be designated by the Board and
shall at all times keep the Chairman of the Board and the Chief Executive
Officer (or such other officer as the Chairman of the Board, the Chief Executive
Officer or the Board may designate from time to time) promptly and fully
informed (in writing if so requested) of the Employee's conduct and of the
business or affairs of the Company, and provide such explanations of the
Employee's conduct as may be required.
 
1

--------------------------------------------------------------------------------


 

3.
Compensation, Bonus, Stock Options, Benefits, etc.

 
(a) Salary. During the Term of this Agreement, the Company shall pay to the
Employee, and the Employee shall accept from the Company, as compensation for
the performance of services under this Agreement and the Employee's observance
and performance of all of the provisions hereof, an annual salary at the rate of
$250,000 (the "Base Compensation"). The Base Compensation shall be payable in
accordance with the normal payroll practices of the Company and shall be subject
to withholding for applicable taxes and other amounts. The Employee’s
performance and the Base Compensation shall be subject to annual review by the
Company.
 
(b) Bonus. In addition to the Base Compensation described above, the Employee
shall, in the sole and absolute discretion of the Compensation Committee of the
Board, be entitled to performance bonuses, which may be based upon a variety of
factors, including the Employee’s performance and the achievement of Company
goals, all as determined in the sole and absolute discretion of the Board or
Compensation Committee of the Board. Any bonus paid to the Employee shall be
subject to withholding for applicable taxes and other amounts. In addition, the
Employee may be entitled to participate in such other bonus plans, whether
during the term of this Agreement as the Compensation Committee of the Board
may, in its sole and absolute discretion, determine.


(c) Restricted Stock Award. Effective as of the Commencement Date, the Company
shall grant to Employee, under the Company’s 2007 Stock Incentive Plan (the
“Plan”), a restricted stock award of 75,000 shares (the "RSA" or the "RSA
Shares"), which shall vest in full upon the later to occur of (i) the
achievement of trailing 12-month EBITDA (as hereinafter defined) of $25,000,000,
and (ii) the Company's common stock having a closing price of $15.00 for five
trading days in any period of 10 consecutive trading days. The "closing price"
shall mean the closing price as reported on the Nasdaq Global Market or such
other exchange or automated quotation system on which the Company's common stock
is principally traded or quoted. The award shall expire if it has not vested
prior to September 4, 2017, or if the Employee's employment with the Company is
terminated, voluntarily or involuntarily, with or without cause. The Employee
agrees not to sell, pledge, hypothecate or otherwise transfer the RSA Shares
within the eighteen month period immediately after vesting thereof, regardless
of whether the Term has expired; provided, that the Employee may sell up to
forty (40%) percent of such vested RSA Shares to the extent necessary to
generate cash in an amount equal to the Employee's tax liabilities arising on
account of the vesting of the RSA Shares. The terms and provisions of the RSA
shall be subject to and set forth in a restricted stock award agreement in a
form satisfactory to the Company and consistent with the provisions of the Plan.
In addition, the Employee may be entitled, during the term of this Agreement, to
receive such additional awards, under the Plan or otherwise, on such terms as
the Compensation Committee of the Board may, in its sole and absolute
discretion, determine.
 
2

--------------------------------------------------------------------------------


 
For purposes of this Agreement, "EBITDA" shall mean earnings (excluding
non-recurring events in the discretion of the Board of Directors) before
interest, taxes, depreciation and amortization in any four consecutive calendar
quarters, as reflected in the Company's Quarterly Reports on Form 10-Q or Annual
Report on Form 10-K, as applicable, commencing with the quarter beginning
October 1, 2007. In the event of a divestiture of a business unit of the
Company, EBITDA for any such period of four quarters that includes the date of
the divestiture shall be the greater of (i) the actual EBITDA for the relevant
four quarters, and (ii) the sum of (a) the actual EBITDA through the date of
divestiture and (b) the actual EBITDA from the date of divestiture less EBITDA
attributable to the divested portion of the business plus an amount equal to 20%
of the purchase price paid to the Company in the divestiture.


(d) Benefits.


(i) General. During the Term of this Agreement, the Employee shall be entitled
to participate in or benefit from, in accordance with the eligibility and other
provisions thereof, the Company's medical insurance and other fringe benefit
plans or policies as the Company may make available to, or have in effect for,
its officers from time to time. The Company and its affiliates retain the right
to terminate or alter any such plans or policies from time to time. The Employee
shall also be entitled to four weeks' paid vacation each year, sick leave and
other similar benefits in accordance with policies of the Company from time to
time in effect for its senior executive officers.


(ii) Transitional Health Insurance Costs. The Company will reimburse the
Employee for the Employee's out-of-pocket costs of COBRA health insurance for
the Employee, Employee's spouse and COBRA-eligible dependents for period of up
to 60 days ending 60 days after the Commencement Date. The Employee must submit
proof of the cost of such coverage in form and substance reasonably satisfactory
to the Company.


(iii) Vacation. The Employee shall be entitled to 4 weeks' paid vacation per
year.


(e) Reimbursement of Business Expenses. During the Term of this Agreement, upon
submission of proper invoices, receipts or other supporting documentation
reasonably satisfactory to the Company and in accordance with and subject to the
Company’s expense reimbursement policies, the Employee shall be reimbursed by
the Company for all reasonable business expenses actually and necessarily
incurred by the Employee on behalf of the Company in connection with the
performance of services under this Agreement.



4.
Representations of Employee. 



(a) The Employee represents and warrants that the Employee is not party to, or
bound by, any agreement or commitment, or subject to any restriction, including
but not limited to agreements related to previous employment containing
confidentiality or noncompetition covenants, which presently has or may in the
future have a possibility of adversely affecting the business of the Company or
the performance by the Employee of the Employee's duties under this Agreement.
 
3

--------------------------------------------------------------------------------


 
(b) During the Term and the Severance Period (as defined in Section 7(f)), if
any, the Employee agrees that the Employee will not offer for sale, sell,
pledge, assign, hypothecate or otherwise create any interest in or dispose of
(or enter into any transaction or device that is designed to, or could
reasonably be expected to, result in any of the foregoing) any shares of Common
Stock owned by the Employee on the Commencement Date or any shares of Common
Stock, including without limitation the RSA Shares, owned or acquired by the
Employee after the Commencement Date upon the conversion or exercise of options
or any securities convertible into or exercisable or exchangeable for Common
Stock, without first notifying the Board in writing to inquire as to whether
there exist any facts or circumstances that would make it inadvisable for the
Company if the Employee engaged in such transaction.


(c) The representations, warranties and covenants of this Section 4 shall
survive termination of the Employee’s employment hereunder and the expiration of
the Term hereof.
 

5.
Confidentiality, Noncompetition, Nonsolicitation and Non-Disparagement.



For purposes of this Section 5, all references to the Company shall be deemed to
include the Company’s affiliates and subsidiaries and their respective
subsidiaries, whether now existing or hereafter established or acquired. In
consideration for the compensation and benefits provided to the Employee
pursuant to this Agreement, the Employee agrees with the provisions of this
Section 5.


(a) Confidential Information. (i) The Employee acknowledges that as a result of
the Employee's retention by the Company, the Employee has and will continue to
have knowledge of, and access to, proprietary and confidential information of
the Company, including, without limitation, research and development plans and
results, software, databases, technology, inventions, trade secrets, technical
information, know-how, plans, specifications, methods of operations, product and
service information, product and service availability, pricing information
(including pricing strategies), financial, business and marketing information
and plans, and the identity of customers, clients and suppliers (collectively,
the “Confidential Information”), and that the Confidential Information, even
though it may be contributed, developed or acquired by the Employee, constitutes
valuable, special and unique assets of the Company developed at great expense
which is the exclusive property of the Company. Accordingly, the Employee shall
not, at any time, either during or subsequent to the Term of this Agreement,
use, reveal, report, publish, transfer or otherwise disclose to any person,
corporation or other entity, any of the Confidential Information without the
prior written consent of the Company, except to responsible officers and
employees of the Company and other responsible persons who are in a contractual
or fiduciary relationship with the Company and who have a need for such
Confidential Information for purposes in the best interests of the Company, and
except for such Confidential Information which is or becomes of general public
knowledge from authorized sources other than the Employee.


(ii) The Employee acknowledges that the Company would not enter into this
Agreement without the assurance that all the Confidential Information will be
used for the exclusive benefit of the Company.
 
4

--------------------------------------------------------------------------------


 
(b) Return of Confidential Information. Upon the termination of this Agreement
or upon the request of the Company, the Employee shall promptly return to the
Company all Confidential Information in the Employee's possession or control,
including but not limited to all drawings, manuals, computer printouts, computer
databases, disks, data, files, lists, memoranda, letters, notes, notebooks,
reports and other writings and copies thereof and all other materials relating
to the Company’s business, including without limitation any materials
incorporating Confidential Information.


(c) Inventions, etc. During the Term and for a period of one year thereafter,
the Employee will promptly disclose to the Company all designs, processes,
inventions, improvements, developments, discoveries, processes, techniques, and
other information related to the business of the Company conceived, developed,
acquired, or reduced to practice by the Employee alone or with others during the
Term of this Agreement, whether or not conceived during regular working hours,
through the use of Company time, material or facilities or otherwise
(“Inventions”).


The Employee agrees that all copyrights created in conjunction with the
Employee's service to the Company and other Inventions, are “works made for
hire” (as that term is defined under the Copyright Act of 1976, as amended). All
such copyrights, trademarks, and other Inventions shall be the sole and
exclusive property of the Company, and the Company shall be the sole owner of
all patents, copyrights, trademarks, trade secrets, and other rights and
protection in connection therewith. To the extent any such copyright and other
Inventions may not be works for hire, the Employee hereby assigns to the
Corporation any and all rights the Employee now has or may hereafter acquire in
such copyrights and any other Inventions. Upon request the Employee shall
deliver to the Company all drawings, models and other data and records relating
to such copyrights, trademarks and Inventions. The Employee further agrees, as
to all such Inventions, to assist the Company in every proper way (but at the
Company’s expense) to obtain, register, and from time to time enforce patents,
copyrights, trademarks, trade secrets, and other rights and protection relating
to said Inventions in and all countries, and to that end the Employee shall
execute all documents for use in applying for and obtaining such patents,
copyrights, trademarks, trade secrets and other rights and protection on and
enforcing such Inventions, as the Company may desire, together with any
assignments thereof to the Company or persons designated by it. Such obligation
to assist the Company shall continue beyond the termination of the Employee’s
service to the Company, but the Company shall compensate the Employee at a
reasonable rate after termination of service for time actually spent by the
Employee at the Company’s request for such assistance. In the event the Company
is unable, after reasonable effort, to secure the Employee’s signature on any
document or documents needed to apply for or prosecute any patent, copyright,
trademark, trade secret, or other right or protection relating to an Invention,
whether because of the Employee’s physical or mental incapacity or for any other
reason whatsoever, the Employee hereby irrevocably designates and appoints the
Company and the its duly authorized officers and agents as the Employee's agent
coupled with an interest and attorney-in-fact, to act for and in the Employee's
behalf and stead to execute and file any such application or applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights, trademarks, trade secrets, or similar rights or protection
thereon with the same legal force and effect as if executed by the Employee.
 
5

--------------------------------------------------------------------------------


 
(d) Non-competition. The Employee will not utilize the Employee's special
knowledge of the business operations of the Company or its customers, suppliers
and others to compete with the Company. During the Term of this Agreement and
(i) for a period of (A) one year after the termination of this Agreement
pursuant to Sections 7(a), 7(b) or 7(e) hereof, as applicable; or (B) in the
event of termination pursuant to Section 7(c), the duration of the Severance
Period (as defined in Section 7(f)); or (ii) in the event the Agreement is not
renewed, during the Severance Period, if any; the Employee shall not engage,
directly or indirectly, or have an interest, directly or indirectly, anywhere in
the United States of America or any other geographic area where the Company does
business or in which its products or services are marketed, alone or in
association with others, as principal, officer, agent, Employee, director,
partner or stock-holder (except with respect to the Employee's employment by the
Company), or through the invest-ment of capital, lending of money or property,
rendering of services or otherwise, in any business competitive with or
substantially similar to that engaged in by the Company during the Term of this
Agreement (it being understood hereby, that the ownership by the Employee of
five percent (5%) or less of the stock of any company listed on a national
securities exchange shall not be deemed a violation of this Section 5).


(e) Non-solicitation. During the Term of this Agreement and (i) for a period of
(A) one year after the termination of this Agreement pursuant to Sections 7(a),
7(b) or 7(e) hereof, as applicable; or (B) in the event of termination pursuant
to Section 7(c), the duration of the Severance Period (as defined in Section
7(f)); or (ii) in the event the Agreement is not renewed, the Severance Period,
if any; the Employee shall not, and shall not permit any of the Employee's
employees, agents or others under the Employee's control to, directly or
indirectly, on behalf of the Employee or any other person, (i) call upon, accept
competitive business from, or solicit the competitive business of any individual
or entity who is, or who had been at any time during the preceding two years, a
customer of the Company or any successor to the business of the Company, or
otherwise divert or attempt to divert any business from the Company or any such
successor, or (ii) directly or indirectly recruit or otherwise solicit or induce
any person who is an Employee of, or otherwise engaged by, the Company or any
successor to the business of the Company to terminate such person's employment
or other relationship with the Company or such successor, or hire or enter into
any business with any person who is employed by, or who has left the employ of,
or is or was otherwise engaged by the Company or any such successor during the
preceding two years. The Employee shall not at any time, directly or indirectly,
use or purport to authorize any person to use any name, mark, logo, trade dress
or other identifying words or images which are the same as or similar to those
used at any time by the Company in connection with any product or service,
whether or not such use would be in a business competitive with that of the
Company. Any breach or violation by the Employee of the provisions of this
Section 5 shall toll the running of any time periods set forth in this Section 5
for the duration of any such breach or violation.


(f) Non-Disparagement. The Employee shall not at any time, directly or
indirectly, take any action (whether orally or in writing or otherwise) which
has or may be expected to have the effect of disparaging the Company or any of
its subsidiaries or affiliates or their directors, officers or executives or
their respective reputations, in-cluding, but not limited to, their business
models, practices, relationships, internal work-ings, financial condition or
operations, in any manner whatsoever at any time.
 
6

--------------------------------------------------------------------------------


 
6.  Remedies. The restrictions set forth in Section 5 are considered by the
parties to be fair and reasonable. The Employee acknowledges that the
restrictions contained in Section 5 will not prevent him from earning a
livelihood. The Employee further acknowledges that the Company would be
irreparably harmed and that monetary damages would not provide an adequate
remedy in the event of a breach of the provisions of Section 5. Accordingly, the
Employee agrees that, in addition to any other remedies available to the
Company, the Company shall be entitled to injunctive and other equitable relief
to secure the enforcement of these provisions, and shall be entitled to receive
reimbursement from the Employee for all reasonable attorneys' fees and expenses
incurred by the Company in enforcing these provisions. In connection with
seeking any such equitable remedy, including, but not limited to, an injunction
or specific performance, the Company shall not be required to post a bond as a
condition to obtaining such remedy. If any provisions of Sections 5 or 6
relating to the time period, scope of activities or geographic area of
restrictions is declared by a court of competent jurisdiction to exceed the
maximum permissible time period, scope of activities or geographic area, the
maximum time period, scope of activities or geographic area, as the case may be,
shall be reduced to the maximum which such court deems enforceable. If any
provisions of Sections 5 or 6 other than those described in the preceding
sentence are adjudicated to be invalid or unenforceable, the invalid or
unenforceable provisions shall be deemed amended (with respect only to the
jurisdiction in which such adjudication is made) in such manner as to render
them enforceable and to effectuate as nearly as possible the original intentions
and agreement of the parties. For purposes of this Section 6, all references to
the Company shall be deemed to include the Company's affiliates and
subsidiaries, whether now existing or hereafter established or acquired.

7.  Termination; Non-renewal. This Agreement may be terminated prior to the
expiration of the Term set forth in Section 1 upon the occurrence of any of the
events set forth in, and subject to the terms of, this Section 7.
 
(a) Death or Permanent Disability. If the Employee dies or becomes permanently
disabled, this Agreement shall terminate effective at the end of the calendar
month during which the Employee's death occurs or when the Employee's disability
is deemed to have become permanent. If the Employee is unable to perform the
Employee's normal duties for the Company because of illness or incapacity
(whether physical or mental) for 45 consecutive days during the Term of this
Agreement, or for 60 days (whether or not consecutive) out of any calendar year
during the Term of this Agreement, the Employee's disability shall be deemed to
have become permanent. If this Agreement is terminated on account of the death
or permanent dis-abi-lity of the Employee, then the Employee or its estate shall
be entitled to receive accrued Base Compensation through the date of such
termination and the Employee and the Employee’s estate shall have no further
entitlement to Base Compensation, bonus, or benefits, except in the case of the
Employee’s death, the proceeds of the Life Insurance, from the Company following
the effective date of such termination.
 
7

--------------------------------------------------------------------------------


 
(b) Cause. This Agreement may be terminated at the Company’s option, immediately
upon written notice to the Employee, upon: (i) the Employee’s commission of a
misdemeanor or felony that, in the Board’s reasonable judgment, adversely
affects the Company’s or any of the Company’s affiliates’ reputation, business
or interests, or the ability of the Employee to perform the Employee's duties as
an employee of the Company; (ii) the Employee’s act of fraud or dishonest act
upon, or misappropriation of funds of, the Company or any of the Company’s
affiliates; (iii) the Employee’s gross negligence, willful or intentional act or
omission in the performance of the Employee's duties under this Agreement as
determined by the Board; (iv) the Employee’s disregard of a lawful direction of
the Board or the executive officer to whom the Employee reports; (v) the
Employee’s appropriation for himself of a Company cor-porate opportunity without
the express prior written consent of the Board; (vi) the Employee’s material
breach of any of the Employee's obligations under this Agreement (other than
Section 5 of this Agreement) that continues unremedied for 14 days following the
Employee’s receipt of written notice from the Board thereof; (vii) the
Employee’s breach of any of the Employee's obligations of any of the provisions
of Section 5 of this Agreement; or (viii) the Employee is convicted of a felony.
If this Agreement is terminated by the Company for any of the foregoing reasons,
then the Employee shall be entitled to receive accrued Base Compensation through
the date of such termination.


(c) Without Cause. This Agreement may be terminated, at any time by the Company
without cause immediately upon giving written notice to the Employee of such
termination in which case the Employee shall be entitled to received accrued
Base Compensation through the date of such termination; provided, however, that
the Company shall have the right, at its election if made on or before the time
of termination, to continue to pay the Employee the Base Compensation for an
additional period of up to twelve months, and if the Company so elects, the
Employee shall be bound by the provisions of Sections 5(d) and 5(e) of this
Agreement for such additional period. Notwithstanding the foregoing, no amount
shall be payable to the Employee pursuant to this Paragraph 7(c) unless (i) such
Employee’s termination of employment is a separation from service (within the
meaning of Section 409A of the Internal Revenue Code and the regulations
thereunder), and (ii) the amount payable to the Employee pursuant to this
Paragraph 7(c) shall not exceed two times the lesser of (A) the sum of the
Employee’s compensation (as defined in Treasury Regulation Section
1.415-1(d)(2)) for services provided to the Company as an employee for the
calendar year preceding the calendar year in which the Employee has a separation
from service, or (B) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code for
such year.


(d) Non-renewal. In the event the Company fails to renew or extend the Term, the
Company shall have the right, at its election, to continue to pay the Employee
the Base Compensation for an additional period of up to one year after the
expiration of the Term, and if the Company so elects, the Employee shall be
bound by the provisions of Sections 5(d) and 5(e) of this Agreement for such
additional period, provided, however, Employee’s right to receive any such
payment shall be subject to the Employee complying with the terms of this
Agreement. Any such election shall be made in writing at least 90 days prior to
the expiration of the Term and shall specify the length of such additional
period.
 
8

--------------------------------------------------------------------------------


 
(e) By Employee. The Employee may terminate the Agreement at anytime upon
providing the Company with two weeks prior written notice. If this Agreement is
terminated by the Employee pursuant to this Section 7(e), then the Employee
shall be entitled to receive the Employee's accrued Base Compensation and
benefits through the effective date of such termination and the Employee shall
have no further entitlement to Base Compensation, bonus, or benefits from the
Company following the effective date of such termination.


(f) Severance Payment. The period of time during which the Company continues to
pay (or would continue to pay, but for any breach by the Employee of this
Agreement) the Employee following the termination or expiration of this
Agreement pursuant to Sections 7(c) or 7(d) shall be referred to as the
“Severance Period”, and the amounts due thereunder shall be referred to as the
“Severance Payment.” The Severance Payment shall be payable in accordance with
the normal payroll practices of the Company and shall be subject to withholding
for applicable taxes and other amounts. In lieu of cash, at the option of the
Company, the Severance Payment may be payable through the issuance of Common
Stock on the effective date of such termination or expiration, based upon the
closing price of the Common Stock on such date.



8. 
Miscellaneous.

 
(a) Survival. The provisions of Sections 5, 6, 7, and 8 shall survive the
termination of this Agreement.


(b) Entire Agreement. This Agreement sets forth the entire understanding of the
parties and, except as specifically set forth herein, merges and supersedes any
prior or contemporaneous agreements between the parties pertaining to the
subject matter hereof. Without limiting the generality of the foregoing, this
agreement supersedes in its entirety the provisions of the letter dated July 19,
2007, from the Company to the Employee.


(c) Modification. This Agreement may not be modified or terminated orally, and
no modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced.


(d) Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations hereof
shall not be construed to be a waiver of such provisions by such party nor to in
any way affect the validity of this Agreement or such party’s right thereafter
to enforce any provision of this Agreement, nor to preclude such party from
taking any other action at any time which it would legally be entitled to take.


(e) Successors and Assigns. Neither party shall have the right to assign this
Agreement, or any rights or obligations hereunder, without the consent of the
other party; provided, however, that upon the sale of all or substantially all
of the assets, business and goodwill of the Company to another company, or upon
the merger or consolidation of the Company with another company, this Agreement
shall inure to the benefit of, and be binding upon, both Employee and the
company purchasing such assets, business and goodwill, or surviving such merger
or consolidation, as the case may be, in the same manner and to the same extent
as though such other company were the Company; and provided, further, that the
Company shall have the right to assign this Agreement to any affiliate or
subsidiary of the Company. Subject to the foregoing, this Agreement shall inure
to the benefit of, and be binding upon, the parties hereto and their legal
representatives, heirs, successors and assigns.
 
9

--------------------------------------------------------------------------------


 
(f) Communications. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been given
at the time per-sonally delivered or when mailed in any United States post
office enclosed in a registered or certified postage prepaid envelope and
addressed to the addresses set forth below, or to such other address as any
party may specify by notice to the other party; provided, however, that any
notice of change of address shall be effective only upon receipt.
 


If to the Company:
With a copy to:
Langer, Inc.
Kane Kessler, P.C.
450 Commack Road
1350 Avenue of the Americas
Deer Park, New York 11729
New York, New York 10019
Facsimile: (631) 667-1203 
Facsimile: (212) 245-3009
Attention: Chief Executive Officer
Attention: Robert L. Lawrence, Esq.    
If to the Employee, to:
With a copy to:
Ms. Kathleen P. Bloch
_________________________________
3 Pershing Court
_________________________________
North Brunswick, N.J. 08902
_________________________________
Facsimile: ________________
Facsimile:
Attention:

 
(g) Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provisions held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.


(h) Jurisdiction; Venue. This Agreement shall be subject to the exclusive
jurisdiction of the courts of New York County, New York. Any breach of any
provision of this Agreement shall be deemed to be a breach occurring in the
State of New York by virtue of a failure to perform an act required to be
performed in the State of New York, and the parties irrevocably and expressly
agree to submit to the exclusive jurisdiction of the courts of New York County,
New York for the purpose of resolving any disputes among them relating to this
Agreement or the transactions contemplated by this Agreement and waive any
objections on the grounds of forum non conveniens or otherwise. The parties
hereto agree to service of process by certified or registered United States
mail, postage prepaid, addressed to the party in question.
 
10

--------------------------------------------------------------------------------


 
(i) Governing Law. This Agreement is made and executed and shall be governed by
the laws of the State of New York, without regard to the conflicts of law
principles thereof.


(j) Counterparts. This Agreement may be executed in any number of counterparts,
but all counterparts will together constitute but one agreement.


(k) Code Section 409A. The parties to this Agreement intend that the Agreement
be exempt from (or, if not so exempt, comply with) Section 409A of the U.S.
Internal Revenue Code (the "Code"), where applicable, and this Agreement shall
be interpreted in a manner consistent with that intention.  To the extent
required by Section 409A of the Code, no payment or other distribution required
to be made to the Employee hereunder (including any payment of cash, any
transfer of property and any provision of taxable benefits) as a result of the
Employee's termination of employment with the Company shall be made earlier than
the date that is six (6) months and one day following the date on which the
Employee separates from service with the Company and its affiliates (within the
meaning of Section 409A of the Code).


This Agreement is for the sole and exclusive benefit of the parties hereto and
shall not be deemed for the benefit of any other person or entity.


[Signature Page Follows:]
 
11

--------------------------------------------------------------------------------



In Witness Whereof, each of the parties hereto has duly executed this Employment
Agreement as of the date set forth above.
 

Langer, Inc.     Employee:         By:       

--------------------------------------------------------------------------------

W. Gray Hudkins, President and Chief Executive Officer:
   

--------------------------------------------------------------------------------

Kathleen P. Bloch

 

--------------------------------------------------------------------------------


 